COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      Heather Hughes v. Peter Giammanco

Appellate case number:    01-18-00771-CV

Trial court case number: 2018-26459

Trial court:              129th District Court of Harris County

       On October 25, 2018, appellant and appellee filed an agreed motion for a seven-day
extension of time to file both the appellee’s brief and the reply brief. The agreed motion for an
extension of time is GRANTED. The briefing schedule for this appeal is amended as follows:
           •   Appellee’s brief is due on November 2, 2018.
           •   Appellant’s reply brief is due on November 9, 2018.
       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown_____________
                   Acting individually


Date: October 26, 2018